FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CITY OF RIALTO, a California            
municipal corporation; RIALTO
UTILITY AUTHORITY, a Joint Powers
Authority organized and existing
under the law of the State of
California,
                          Plaintiffs,
                  v.
WEST COAST LOADING
CORPORATION, a California
corporation; KWIKSET LOCKS, INC.,
a California corporation; EMHART
INDUSTRIES, INC.; AMERICAN              
HARDWARE CORPORATION, a
Connecticut corporation; BROCO
ENVIRONMENTAL, INC.;
ENVIRONMENTAL ENTERPRISES, INC.;
AMERICAN PROMOTIONAL EVENTS,
INC., WEST; PYRO SPECTACULARS,
INC.; TROJAN FIREWORKS; ASTRO
PYROTECHNICS; ZAMBELLI
FIREWORKS MANUFACTURING CO.;
RAYTHEON COMPANY; GENERAL
DYNAMICS CORPORATION; TUNG
CHUN COMPANY; WONG CHUNG
MING, a/k/a CHUNG MING WONG;
                                        




                            11093
11094          RIALTO v. WEST COAST LOADING



WHITTAKER CORPORATION; AMEX          
PRODUCTS, INC., f/k/a American
Explosives Company; TASKER
INDUSTRIES; GOLDEN STATE
EXPLOSIVES; EXPLOSIVE
TECHNOLOGIES INTERNATIONAL, INC.
(ETI), CALIFORNIA; EDWARD STOUT;
ELIZABETH RODRIGUEZ; JOHN
CALLAGY, as Trustee of the
Frederiksen Children’s Trust
Under Trust Agreement dated
February 20, 1985; LINDA
FREDERIKSEN, as Trustee of the
Walter M. Pointon Trust dated
11/19/91 and as Trustee of the
Michelle Ann Pointon Trust Under
Trust Agreement dated February       
15, 1985; MARY MITCHELL; JEANINE
ELZIE; STEPHEN CALLAGY; THE
MARQUARDT COMPANY, f/k/a
Marquardt Corporation; FERRANTI
INTERNATIONAL, INC.; ENSIGN-
BICKFORD COMPANY; ORDNANCE
ASSOCIATES; THOMAS O. PETERS;
DENOVA ENVIRONMENTAL, INC.;
BLACK & DECKER (USA) INC.;
KWIKSET CORPORATION; THOMAS O.
PETERS REVOCABLE TRUST;
PYROTRONICS CORPORATION; DELTA
T., INC., e/s/a Amex Products,
Inc.; COUNTY OF SAN BERNARDINO;
and ROBERTSON’S READY MIX, INC.,
                       Defendants,
                                     
                  RIALTO v. WEST COAST LOADING                 11095



                                          
                   v.
GOODRICH CORPORATION, a New
York corporation,
      Plaintiff/third-party plaintiff-
                          Appellant,
                  v.                             No. 08-55474
UNITED STATES ENVIRONMENTAL                       D.C. No.
                                               CV-00079-PSG-SS
PROTECTION AGENCY; UNITED
STATES OF AMERICA,                                OPINION
 Third-party defendants- Appellees,
                 and
UNITED STATES DEPARTMENT OF
DEFENSE,
  Defendant/third-party defendant-
                           Appellee.
                                          
         Appeal from the United States District Court
             for the Central District of California
         Philip S. Gutierrez, District Judge, Presiding

              Argued and Submitted June 3, 2009
                     Pasadena, California

                        Filed August 14, 2009

      Before: Pamela Ann Rymer and Susan P. Graber,
      Circuit Judges, and Ann Aldrich,* District Judge.

   *The Honorable Ann Aldrich, Senior United States District Judge for
the Northern District of Ohio, sitting by designation.
11096   RIALTO v. WEST COAST LOADING
         Opinion by Judge Graber
                RIALTO v. WEST COAST LOADING            11099




                         COUNSEL

Raymond B. Ludwiszewski and Michael K. Murphy, Gibson
Dunn & Crutcher, LLP, Washington, D.C., for the plaintiff-
appellant.

Sambar N. Sankar, United States Department of Justice, Envi-
ronment & Natural Resources Division, Washington, D.C.,
for the defendant-appellee.


                         OPINION

GRABER, Circuit Judge:

   We must decide whether the availability of judicial review
for “pattern and practice” claims, as discussed in McNary v.
Haitian Refugee Center, Inc., 498 U.S. 479 (1991), extends to
a claim brought by Goodrich Corporation challenging the
United States Environmental Protection Agency’s (“EPA”)
administration of unilateral administrative orders under 42
U.S.C. § 9606(a) of the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980
(“CERCLA”). We hold that it does not and, therefore, affirm
the district court’s dismissal of Goodrich’s claim for lack of
jurisdiction.

       FACTUAL AND PROCEDURAL HISTORY

   The Rialto-Colon groundwater basin is an important source
of water for San Bernardino County, California. The EPA has
detected groundwater contaminants, including perchlorate and
trichloroethylene, in municipal supply wells in the basin. The
11100              RIALTO v. WEST COAST LOADING
EPA suspects that the source of the contaminants may be a
particular 160-acre site in Rialto, California (“Rialto site”).
The Rialto site has been, and is currently, used for industrial
and commercial purposes. From approximately 1957 to 1962,
Goodrich operated the site and conducted activities that may
have contributed to pollution there.

   CERCLA authorizes the EPA to issue unilateral adminis-
trative orders (“UAO”) “as may be necessary to protect public
health and welfare and the environment,” if the EPA “deter-
mines that there may be an imminent and substantial endan-
germent to the public health or welfare or the environment
because of an actual or threatened release of a hazardous sub-
stance from a facility.” 42 U.S.C. § 9606(a). In July 2003, the
EPA issued a unilateral administrative order concerning the
Rialto site (“UAO 2003-11” or “Order”). The Order directs
Goodrich (and one other previous operator) to conduct a
remedial investigation for contaminants. The “minimum
investigation requirements” specified by the Order include
detailed soil sampling and groundwater monitoring. Goodrich
chose to comply with the Order and, accordingly, began the
remedial investigation. Goodrich alleges that, at all times, it
has complied with the Order.

   On December 8, 2006, Goodrich filed a complaint (“initial
complaint”) against the City of Rialto, the Rialto Utility
Authority, the United States Department of Defense, and the
EPA in federal district court.1 The initial complaint alleged
contribution claims against the City, the Utility Authority, and
the Department of Defense and a due process claim against
the EPA. The contribution claims alleged that the contami-
nants originated, in whole or in part, from the activities of the
other parties. The due process claim was premised on the alle-
  1
   The initial complaint was a third-party complaint in a separate action
brought by the City of Colton against a number of defendants. Neither
party to this appeal asserts that the origin of the case has any bearing on
the issue before us.
                 RIALTO v. WEST COAST LOADING              11101
gation that, contrary to the EPA’s position, per chlorate is not
a “hazardous substance” subject to regulation by CERCLA.
The initial complaint alleged that the CERCLA review provi-
sions, on their face and as administered by the EPA, comprise
a “coercive and fundamentally unfair regime” that violates
due process.

   Goodrich settled its contribution claims with the City and
the Utility Authority and therefore withdrew those claims.
The Department of Defense and the EPA filed a joint motion
for judgment on the pleadings.

   The district court denied the motion with respect to the
claims against the Department of Defense but granted the
motion with respect to the claims against the EPA. The court
held that Goodrich could bring its contribution claims against
other potentially responsible parties (“PRPs”), including the
Department of Defense, because it “met the criteria for bring-
ing suit under both [42 U.S.C. §§ 9607 and 9613].” The court
held that it lacked jurisdiction over Goodrich’s as-applied
challenge to CERCLA’s review provisions concerning the
EPA’s administration of UAO 2003-11. Specifically, the
court held that “it is clear that [Goodrich] is attempting to
obtain pre-enforcement review of the UAO issued to it by the
EPA” and that such review is foreclosed by 42 U.S.C.
§ 9613(h). The court next held that it had jurisdiction over
Goodrich’s facial challenge to CERCLA’s review provisions,
but rejected that claim on the merits. Finally, the district court
held that, contrary to Goodrich’s arguments, the initial com-
plaint did not assert a “pattern and practice” claim.

   Goodrich did not appeal that dismissal. Instead, it filed a
first amended complaint (“complaint”). That complaint reiter-
ates the contribution claims against the Department of
Defense and clearly alleges a “pattern and practice” claim
against the EPA. The complaint characterizes UAOs as
“emergency orders” and alleges that the EPA “routinely”
issues emergency orders “where no conceivable emergency
11102           RIALTO v. WEST COAST LOADING
exists,” thereby “read[ing] the emergency requirement
entirely out of the statute.” The complaint also alleges that the
EPA “obstruct[s] judicial review of those orders by delaying
its discretionary certification of completion.” Finally, the
complaint alleges that the EPA “control[s] and manipulat[es]
. . . the ‘Record of Decision’ which supports the agency’s
selection of a response action. That record is compiled
entirely by US EPA, and amounts to nothing more than a one-
sided advocacy document favoring the agency’s choices.”
Goodrich seeks

    a judicial declaration that US EPA’s pattern and
    practice in administering CERCLA’s unilateral
    administrative orders regime embodied in [42 U.S.C.
    §§ 9606, 9607(c)(3), and 9613(h)] is unconstitutional
    and, therefore, the UAO issued to [Goodrich] is
    unenforceable because it was issued pursuant to
    unconstitutional procedures.

   The EPA filed a motion for judgment on the pleadings. The
district court granted the motion, holding that it lacked juris-
diction over the “pattern and practice” claim because of the
jurisdiction-stripping provision contained in 42 U.S.C.
§ 9613(h). The district court entered a final judgment on the
“pattern and practice” claim pursuant to Federal Rule of Civil
Procedure 54(b). Goodrich timely appeals.

                        DISCUSSION

  We review de novo whether subject matter jurisdiction
exists. Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir. 2002).

  A.    Statutory Framework

   [1] CERCLA “was designed to promote the timely cleanup
of hazardous waste sites and to ensure that the costs of such
cleanup efforts were borne by those responsible for the con-
tamination.” Burlington N. & Santa Fe Ry. Co. v. United
                   RIALTO v. WEST COAST LOADING                    11103
States, 129 S. Ct. 1870, 1874 (2009) (internal quotation marks
omitted). “As its name implies, CERCLA is a comprehensive
statute that grants the President broad power to command
government agencies and private parties to clean up hazard-
ous waste sites.” Key Tronic Corp. v. United States, 511 U.S.
809, 814 (1994). The Supreme Court has described the two
primary methods of effecting cleanup: “Under CERCLA, the
Federal Government may clean up a contaminated area itself,
see § 104 [42 U.S.C. § 9604], or it may compel responsible
parties to perform the cleanup, see § 106(a) [42 U.S.C.
§ 9606(a)].” Cooper Indus., Inc. v. Aviall Servs., Inc., 543
U.S. 157, 161 (2004) (citation omitted).

   Under the first option (which is not at issue here), the gov-
ernment pays for the cleanup under § 9604 and then seeks
recovery for its costs from PRPs under § 9607. This option
has an obvious drawback for the government: It must pay first
and sue for recovery of costs later (often in protracted litiga-
tion). The second option—compelling PRPs to perform the
cleanup—therefore has its advantages. As the Eighth Circuit
noted, “[s]ince Superfund money is limited, Congress clearly
intended private parties to assume clean-up responsibility.”
Solid State Circuits, Inc. v. EPA, 812 F.2d 383, 388 (8th Cir.
1987).

  [2] Under the second option (which was used here), the
EPA can issue UAOs to compel cleanup and other remedial
measures under 42 U.S.C. § 9606(a).2 That statute provides:

         In addition to any other action taken by a State or
      local government, when the President determines
  2
   The EPA may also use mechanisms other than issuing UAOs to com-
pel private parties to effect cleanup. Specifically, it can bring a direct
enforcement action under § 9606(a) or initiate settlement negotiations
among responsible parties under 42 U.S.C. § 9622. See Pakootas v. Teck
Cominco Metals, Ltd., 452 F.3d 1066, 1072-73 (9th Cir. 2006) (describing
these possibilities).
11104              RIALTO v. WEST COAST LOADING
      that there may be an imminent and substantial
      endangerment to the public health or welfare or the
      environment because of an actual or threatened
      release of a hazardous substance from a facility, he
      may require the Attorney General of the United
      States to secure such relief as may be necessary to
      abate such danger or threat, and the district court of
      the United States in the district in which the threat
      occurs shall have jurisdiction to grant such relief as
      the public interest and the equities of the case may
      require. The President may also, after notice to the
      affected State, take other action under this section
      including, but not limited to, issuing such orders as
      may be necessary to protect public health and wel-
      fare and the environment.

Once the EPA issues a UAO against a party, that party can
obtain judicial review to challenge the validity of the UAO.
But Congress limited the timing of such review in 42 U.S.C.
§ 9613(h). That provision, titled “Timing of review,”3 pro-
vides:

         No Federal court shall have jurisdiction under
      Federal law other than [in circumstances irrelevant
      to this appeal] to review any challenges to removal
      or remedial action selected under section 9604 of
      this title, or to review any order issued under section
      9606(a) of this title, in any action except one of the
      following [enumerated exceptions].

(Emphases added.) As detailed below, the enumerated excep-
tions permit judicial review of the validity of a UAO either
before a PRP begins complying with the order or after the
PRP has completed the work required by the order. Addition-
  3
   Statutory titles may be consulted when we interpret a potentially
ambiguous provision. Fla. Dep’t of Revenue v. Piccadilly Cafeterias, Inc.,
128 S. Ct. 2326, 2336 (2008).
                   RIALTO v. WEST COAST LOADING                      11105
ally, as soon as the PRP spends dollar one, and regardless of
whether it has completed the work, it can bring cost-recovery
claims against other PRPs. The result of the various statutory
provisions is that, once the PRP begins complying with the
order, it cannot seek judicial review of the validity of the
order until it has completed the work required by the order.
But it can always bring a cost-recovery claim against other
PRPs to recover its own costs of complying with the order.4
We turn now to the details of the enumerated exceptions to
§ 9613(h).

   One of the enumerated exceptions, § 9613(h)(2), applies if
the PRP declines to comply with the UAO and the EPA
brings an enforcement action under § 9606(a). In such an
enforcement action, the PRP can challenge the validity of the
UAO as a defense to enforcement. See 42 U.S.C.
§ 9606(b)(1). This avenue for judicial review is not without
risk, however. Section 9606(b)(1) states:

         Any person who, without sufficient cause, will-
      fully violates, or fails or refuses to comply with, any
      order of the President under subsection (a) of this
      section may, in an action brought in the appropriate
      United States district court to enforce such order, be
      fined not more than $25,000 for each day in which
      such violation occurs or such failure to comply con-
      tinues.

The potential for stiff fines undeniably creates a high risk for
a PRP that chooses this course of action. But the clause “with-
  4
    This case itself provides a good example of how the judicial review
provisions work. The district court interpreted Goodrich’s initial com-
plaint as a direct challenge to UAO 2003-11 itself and, consistent with the
statutory text, held that the court lacked jurisdiction over that claim
because of § 9613(h). Goodrich did not appeal that ruling. Similarly,
Goodrich brought cost-recovery and contribution claims against three par-
ties. Goodrich settled those claims with two parties, and its claims against
the Department of Defense remain pending before the district court.
11106              RIALTO v. WEST COAST LOADING
out sufficient cause” mitigates that concern substantially. See
Employers Ins. of Wausau v. Browner, 52 F.3d 656, 661 (7th
Cir. 1995) (describing a PRP’s options in this scenario). Even
if a court disagrees with the PRP on the merits and orders it
to comply with the UAO, the court can deny or reduce the
fines if it concludes that the PRP’s position was justified
(even if ultimately unpersuasive). See id.

   Another of the enumerated exceptions, § 9613(h)(3),
applies once the PRP has completed the work required by the
UAO and seeks reimbursement from the EPA under
§ 9606(b)(2)(A). If the EPA refuses reimbursement, the PRP
can bring suit under § 9606(b)(2)(B) and obtain judicial
review of the EPA’s refusal. Reimbursement is required if the
PRP was not responsible under § 9607(a), see § 9606(b)(2)(B)
& (C), or if the PRP “can demonstrate, on the administrative
record, that the President’s decision in selecting the response
action ordered was arbitrary and capricious or was otherwise
not in accordance with law,” § 9606(b)(2)(D). It is notewor-
thy that the latter option applies whether or not the PRP was
responsible for the contamination; that is, reimbursement is
appropriate if the order was arbitrary or unlawful, even if the
PRP was responsible for the contamination. The statute also
expressly authorizes recovery of attorney fees and related
costs. Id. § 9606(b)(2)(E).

   A third enumerated exception,5 § 9613(h)(1), applies as
soon as the PRP begins complying, whether or not it has com-
pleted the work required by the UAO. Once the PRP has
incurred its own costs, it can seek cost recovery from other
PRPs under § 9607(a)(4)(B). United States v. Atl. Research
Corp., 551 U.S. 128, 127 S. Ct. 2331, 2334 (2007); see also
42 U.S.C. § 9613(f)(1) (allowing contribution claims in cer-
tain circumstances). Indeed, Goodrich’s claims here against
  5
   The final two enumerated exceptions do not concern UAOs. See id.
§ 9613(h)(4) (concerning citizen suits); id. § 9613(h)(5) (concerning com-
pelled remedial actions).
                   RIALTO v. WEST COAST LOADING                    11107
the Department of Defense, the City, and the Utility Authority
are just those types of claims.6

   In summary, a PRP can obtain judicial review of the valid-
ity of a UAO either before or after it has complied with the
order and, as soon as it spends dollar one, it can always seek
cost recovery from other PRPs and obtain judicial review of
those claims. It is true that there are some limitations and dis-
incentives attendant to each avenue of judicial review. But
Congress intentionally chose not to authorize judicial review
whenever a PRP desired. Instead, by specifying the “[t]iming
of review” in § 9613(h), Congress chose to prioritize “the
timely cleanup of hazardous waste sites.” Burlington, 129 S.
Ct. at 1874 (internal quotation marks omitted).

   [3] The three situations described above illustrate Con-
gress’ preference for timely cleanup. CERCLA permits PRPs
to challenge the validity of a UAO primarily once the work
required by the order is completed. To protect entities from
over-reaching by the EPA, the statute also authorizes chal-
lenges before work has begun, but only under threat of fines
if the challenge is not justified by “sufficient cause.”
§ 9606(b)(1). CERCLA also allows PRPs to allocate costs
among themselves while the work is underway (or after the
work has been completed), but that litigation does not delay
the cleanup activities. In sum, litigation can delay cleanup
activities only if a PRP has “sufficient cause” to challenge the
validity of the UAO; otherwise, litigation during cleanup
activities will concern only allocation of costs among PRPs
and will not delay the cleanup activities themselves. Congress
  6
    In Atlantic Research, 127 S. Ct. at 2337-38, the Supreme Court distin-
guished between cost-recovery claims brought under § 9607(a)(4)(B) and
contribution claims brought under § 9613(f)(1). Here, in its order denying
the Department of Defense’s motion for judgment on the pleadings, the
district court held that Goodrich’s claim against the Department of
Defense could proceed as either a cost-recovery claim or a contribution
claim. That claim is not before us on appeal, and the Supreme Court’s dis-
tinction between the two types of claims is not relevant to this appeal.
11108           RIALTO v. WEST COAST LOADING
thus ensured the timely cleanup of hazardous waste sites
while, at the same time, protected PRPs by providing judicial
review over agency action at specified stages in the process
and judicial review of cost recovery claims as soon as a PRP
begins to comply with the order.

   [4] Goodrich’s facial challenge to the adequacy of the judi-
cial review provisions is not before us directly, because Good-
rich did not appeal the district court’s rejection of that claim.
That issue nevertheless underlies the question that we face on
appeal. In a lengthy, detailed, and well-reasoned opinion, the
Seventh Circuit rejected the same claim. Employers Ins. of
Wausau, 52 F.3d at 659-67. The thrust of the Seventh Cir-
cuit’s reasoning is that, although CERCLA’s judicial review
provisions contain some pitfalls and difficult decisions for a
PRP that faces a UAO, there are ample and adequate opportu-
nities to seek meaningful judicial review and, therefore, the
statute comes nowhere near violating due process. See id. at
660 (“The constitutional challenge is baseless; as we shall see,
the remedies that the Superfund law creates against invalid
clean-up orders fully satisfy the requirements of due pro-
cess.”). With that background in mind, we turn to Goodrich’s
“pattern and practice” claim.

  B.    “Pattern and Practice” Claim

   Goodrich acknowledges that § 9613(h) bars direct judicial
review of UAO 2003-11, because Goodrich has begun—but
has not yet completed—the remedial work required by the
Order. Instead, Goodrich argues that its “pattern and practice”
claim can proceed despite § 9613(h). Invoking McNary, 498
U.S. 479, Goodrich argues that its “pattern and practice”
claim does not seek judicial review of UAO 2003-11 directly
and therefore does not come within the reach of § 9613(h)’s
bar to federal court jurisdiction. As we shall see, the phrase
“pattern and practice” is not an automatic shortcut to federal
court jurisdiction.
                   RIALTO v. WEST COAST LOADING                     11109
   In McNary, the Supreme Court addressed a statute concern-
ing certain amnesty provisions for undocumented aliens. 498
U.S. at 484-85. Those provisions allowed aliens to apply for
“SAW status,” id. at 484,7 which conferred many rights,
including employment rights and protection against certain
forms of deportation, id. at 490-91. But the statute forbade
direct judicial review of the agency’s individual determina-
tions of an alien’s eligibility for this benefit. Id. at 486. The
only provision for judicial review appeared in the context of
a deportation proceeding, if one was ever initiated against the
alien. Id. A group of 17 unsuccessful applicants and a non-
profit refugee organization brought suit in federal district
court. Id. at 487. The plaintiffs did not challenge the denials
of their individual applications but, instead, challenged the
agency’s practices as a whole. Id. at 487-88. They argued that
the agency’s implementation of the program violated due pro-
cess by, for example, systematically denying the opportunity
to challenge evidence, present witnesses, and bring translators
to hearings. Id.

   The Court held that section 210(e) of the Immigration and
Nationality Act, which bars judicial review of individual
SAW-status determinations except in deportation proceed-
ings, did not foreclose a general, collateral challenge to the
agency’s unconstitutional procedures. Id. at 491-94. The
Court first emphasized that the text of section 210(e) barred
judicial review of individual determinations only. Id. at 491-
92. Additionally, the Court observed that judicial review was
subject to abuse-of-discretion review, limited to the adminis-
trative record, and available only in the courts of appeals. Id.
at 493, 497. Those facts supported the Court’s conclusion that
Congress did not intend to foreclose general collateral chal-
lenges, because such challenges generally involve de novo
review and require consideration of facts beyond the adminis-
  7
   The Court’s acronym, SAW, derived from the title of the status granted
to qualifying aliens: “Special agricultural worker.” 8 U.S.C. § 1160(a)(1);
see McNary, 498 U.S. at 483.
11110            RIALTO v. WEST COAST LOADING
trative record of any single SAW application, facts that typi-
cally must be developed by a federal district court. Id.

   The Court then distinguished its opinion in Heckler v.
Ringer, 466 U.S. 602 (1984). In Ringer, the Court declined to
entertain a broad challenge to the Secretary’s policy of refus-
ing Medicare reimbursement for certain types of surgery
before the plaintiffs exhausted their administrative remedies.
McNary, 498 U.S. at 494-95. The McNary Court emphasized
two distinctions. First, the relief sought by the McNary plain-
tiffs was not “a substantive declaration that they are entitled
to SAW status” but, instead, was only an opportunity for
reconsideration under constitutional procedures. Id. at 495.
Second, the Court in Ringer had held that the plaintiffs
“ ‘clearly have an adequate remedy in [42 U.S.C.] § 405(g)
for challenging [in the courts] all aspects of the Secretary’s
denial of their claims for payment for the . . . surgery.’ ”
McNary, 498 U.S. at 495 (second bracketed alteration in orig-
inal) (quoting Ringer, 466 U.S. at 617). By contrast, the Court
held that the McNary plaintiffs “would not as a practical mat-
ter be able to obtain meaningful judicial review of their appli-
cation denials or of their objections to INS procedures.” Id. at
496; see also id. at 496-97 (describing the judicial review pro-
visions as “tantamount to a complete denial of judicial review
for most undocumented aliens”); id. at 497 (characterizing the
provisions as “the practical equivalent of a total denial of judi-
cial review of generic constitutional and statutory claims”);
id. at 484 (stating that, if judicial review of the claim were not
permitted in this case, “meaningful judicial review of [many
respondents’] statutory and constitutional claims would be
foreclosed”).

   In Reno v. Catholic Social Services, Inc. (“CSS“), 509 U.S.
43 (1993), the Supreme Court applied McNary’s rule to the
plaintiffs’ challenges to certain agency regulations. The Court
held that, because the statutory provisions at issue in CSS
were in all relevant respects identical to the statutory provi-
sions at issue in McNary, the plaintiffs’ challenges were not
                 RIALTO v. WEST COAST LOADING              11111
barred by statute. Id. at 55-56. The statutory bar to judicial
review, “however, is not the only jurisdictional hurdle in the
way of the . . . plaintiffs, whose claims still must satisfy the
jurisdictional and justiciability requirements that apply in the
absence of a specific congressional directive.” Id. at 56. In
particular, the Court held that the plaintiffs must bring claims
in “ ‘a controversy “ripe” for judicial resolution.’ ” Id. at 57
(quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967)).

   The Court acknowledged that, in most circumstances, the
same act that would ripen a claim would also bring the claim
within the reach of the statutory bar to federal court jurisdic-
tion, thus requiring the plaintiffs to bring their claims at the
time envisioned by the statutory scheme of judicial review. Id.
at 60. The Court distinguished McNary on the ground that the
“procedural objections” raised by the plaintiffs in McNary,
unlike the claims in CSS, “could receive no practical judicial
review within the scheme established by [statute].” Id. at 61.

   [5] We have distilled two “guiding principles,” Ortiz v.
Meissner, 179 F.3d 718, 721-22 (9th Cir. 1999), or “clear
propositions,” Naranjo-Aguilera v. INS, 30 F.3d 1106, 1112-
13 (9th Cir. 1994), from the Court’s decisions in McNary and
CSS. As we summarized in Proyecto San Pablo v. INS, 189
F.3d 1130, 1138 (9th Cir. 1999), “[i]n order to determine
jurisdiction, we first ask whether the claim challenges a ‘pro-
cedure or policy that is collateral to an alien’s substantive eli-
gibility,’ for which ‘the administrative record is insufficient to
provide a basis for meaningful judicial review.’ ” (Quoting
Ortiz, 179 F.3d at 722); see also Immigrant Assistance Proj-
ect of L.A. County Fed’n of Labor (AFL-CIO) v. INS, 306
F.3d 842, 862-64 (9th Cir. 2002) (applying the rule); Naranjo-
Aguilera, 30 F.3d at 1112-14 (same). At this first step, we
have stressed the importance of meaningful judicial review of
agency action. See, e.g., Ortiz, 179 F.3d at 722 (“More impor-
tant, unless the district court has jurisdiction, there will be no
meaningful opportunity for these plaintiffs to obtain a resolu-
tion of this claim.”). Indeed, in Naranjo-Aguilera, 30 F.3d at
11112            RIALTO v. WEST COAST LOADING
1114, we rejected jurisdiction over the plaintiffs’ claim in part
because we held that the claim “can be effectively advanced
in the context of an appeal from an individual order of depor-
tation.”

   [6] “Second, we ask whether Plaintiffs’ claim is ripe. In
order for ripeness to be satisfied, Plaintiffs must have taken
‘the affirmative steps that [they] could take before the INS
blocked [their] path.’ ” Proyecto San Pablo, 189 F.3d at 1138
(alterations in original) (quoting CSS, 509 U.S. at 59); see
also Naranjo-Aguilera, 30 F.3d at 1113-14 (discussing the
ripeness analysis). This step derives directly from the
Supreme Court’s holding in CSS that, even if there is no statu-
tory bar to jurisdiction, a plaintiff ’s claim “still must satisfy
the jurisdictional and justiciability requirements that apply in
the absence of a specific congressional directive.” 509 U.S. at
56.

   Although all of the cases we have just summarized involve
judicial review provisions within immigration statutes, the
principles announced there apply more generally to all stat-
utes that bar judicial review of individual agency actions. For
instance, in Skagit County Public Hospital District No. 2 v.
Shalala, 80 F.3d 379, 384-85 (9th Cir. 1996), we addressed
a Medicare statute that barred judicial review of individual
reclassification decisions. Relying on McNary, the plaintiff
sought review of the agency’s procedures in making an indi-
vidual determination. Id. at 385-86. We acknowledged the
distinction between a procedural challenge and a substantive
challenge. Id. at 386. But we were ultimately unpersuaded
that the plaintiff ’s claim could proceed because, even though
the plaintiff challenged an agency procedure, the plaintiff
sought direct relief from the agency’s reclassification deci-
sion, not the collateral relief sought by the plaintiffs in
McNary. Id. at 385-87. We were careful to “illustrate[ ] the
distinction between precluded judicial review . . . and [per-
missible] judicial review of ‘methods’ and other collateral
issues.” Id. at 386.
                   RIALTO v. WEST COAST LOADING                      11113
   Similarly, in Mace v. Skinner, 34 F.3d 854, 856 (9th Cir.
1994), we addressed “whether a district court can exercise
federal question jurisdiction over a Bivens-type action that
challenges conduct arising out of an administrative agency
decision, when the relevant statute appears to vest jurisdiction
exclusively in the appellate courts.” We held that the claims
could proceed because the claims, “like those asserted in
McNary, are not based on the merits of [the plaintiff ’s] indi-
vidual situation, but constitute a broad challenge to allegedly
unconstitutional [agency] practices.” Id. at 859. We made
clear that the district court lacks jurisdiction over a challenge
to the agency’s “actions” or “conduct” ”in adjudicating a spe-
cific individual claim,” but district courts do have jurisdiction
over “a broad challenge” to the agency’s “procedures” or “prac-
tices.”8 Id. at 858-59.

   [7] With those principles in mind, we turn to the details of
Goodrich’s “pattern and practice” claim. As discussed above,
we first ask whether the claim brings a collateral, procedural
challenge to the EPA’s practices, where no meaningful judi-
cial review is otherwise available. If so, we next ask whether
the claim is ripe.9 We discern three distinct claims from the
  8
     Although we did not mention the ripeness prong of the analysis in
either Skagit or Mace, that is not surprising. In Skagit, we held that we
lacked jurisdiction at the first step of the analysis, so there was no need
to reach ripeness. And in Mace, the claim was plainly ripe, because the
plaintiff ’s license had been revoked, allegedly due to the agency’s uncon-
stitutional procedures. In any event, it is beyond question that every claim
before us must meet minimum constitutional requirements for jurisdiction,
such as ripeness. CSS, 509 U.S. at 57.
   9
     That two-step analysis applies when the judicial review provisions—
like the provisions at issue in the immigration statutes in McNary and CSS,
in the Medicare statute in Skagit, and in the Federal Aviation Act in Mace
—bar only judicial review of individual orders. Here, the EPA argues that,
because of differences between the text and structure of CERCLA and the
text and structure of the other statutes, the judicial review provision at
issue here, § 9613(h), sweeps more broadly, barring all judicial review
concerning UAOs, not just judicial review of individual orders. According
11114             RIALTO v. WEST COAST LOADING
allegations in the complaint: Goodrich alleges that the EPA
has a pattern and practice of (1) issuing orders beyond its stat-
utory authority (i.e., issuing “emergency” orders when “no
conceivable emergency exists”); (2) refusing to certify com-
pletion of the work required by a UAO, even though the work
has, in fact, been completed, so as to delay judicial review;
and (3) controlling the record of decision and manipulating it
to present “a one-sided advocacy document favoring the agen-
cy’s choices.” We will address those allegations in turn.

     1.    EPA’s Statutory Authority to Issue UAOs

   [8] Goodrich’s allegation that the EPA routinely issues
orders beyond its statutory authority is decidedly substantive.
True procedural challenges confront an agency’s methods or
procedures and do not depend on the facts of any given indi-
vidual agency action. In McNary, for instance, the plaintiffs’
challenge to the agency’s refusal, as a matter of policy, to
allow applicants to present witnesses or bring translators did
not depend on the merits of any given individual application:
the due process violation undermined the agency’s entire sys-
tem of adjudication. Here, by contrast, whether or not a UAO
exceeds the EPA’s statutory authority necessarily depends on
factual considerations unique to that UAO, specifically,
whether the issuance of the particular UAO in question met
the substantive requirements of the statute. Compare Ortiz,
179 F.3d at 722 (holding that the district court had jurisdiction
over the plaintiff ’s claims because “[t]he plaintiffs do not
challenge the INS’s interpretation of the substantive eligibility
requirements for legalization, nor do they challenge the appli-
cation of these requirements in any particular case”); Proyecto
San Pablo, 189 F.3d at 1139 (same).

to the EPA, we therefore need not reach the two-step McNary-based anal-
ysis. Because we hold that, even assuming that the two-step analysis
applies, the federal courts lack jurisdiction over Goodrich’s claim, we
need not and do not decide whether § 9613(h) bars only judicial review
of individual orders or bars all judicial review concerning UAOs.
                   RIALTO v. WEST COAST LOADING                    11115
   [9] Furthermore, meaningful judicial review of Goodrich’s
substantive challenge is available. CERCLA contemplates
judicial review of a challenge to the validity of a UAO, both
before a PRP complies with the order and after the work is
completed. See supra Part A; 42 U.S.C. § 9606(b)(1) (permit-
ting fines against a PRP who declines to follow a UAO only
if the refusal is “without sufficient cause”); id.
§ 9606(b)(2)(D) (requiring reimbursement if “the President’s
decision in selecting the response action ordered was arbitrary
and capricious or was otherwise not in accordance with law”).
Those opportunities for judicial review may present some dif-
ficult decisions for a PRP that is subject to a cleanup order,
see supra Part A, but they are a far cry from the “the practical
equivalent of a total denial of judicial review,” McNary, 498
U.S. at 497. See also Mich. Ass’n of Homes & Servs. for
Aging, Inc. v. Shalala, 127 F.3d 496, 500 (6th Cir. 1997)
(characterizing McNary as limited to “cases of futility”).

   Goodrich responds by noting that it is trying to challenge
not just UAO 2003-11, but also all other orders that, it claims,
are similarly defective. To the extent that Goodrich seeks to
challenge other orders issued to other PRPs, Goodrich cor-
rectly perceives that CERCLA does not provide meaningful
judicial review—or any judicial review at all—over that
aspect of Goodrich’s claim.10 But the substantive nature of
Goodrich’s claim deprives that observation of import. Good-
rich cannot evade the “timing of review” limitation on a sub-
stantive challenge to its order simply by asserting that other
orders, too, might suffer from a similar alleged substantive
flaw. That conclusion follows not only from logic, but also
from constitutional requirements.
  10
    We do note that, in a proper action challenging the validity of a UAO,
the EPA’s issuance of other UAOs may have evidentiary value in persuad-
ing the reviewing court that the UAO under review was issued beyond the
EPA’s statutory authority. Such evidence might be admissible as “supple-
mental materials” under 42 U.S.C. § 9613(j)(1).
11116           RIALTO v. WEST COAST LOADING
   As the Supreme Court noted in CSS, 509 U.S. at 56, “pat-
tern and practice” claims must meet not only statutory
requirements, but also “the jurisdictional and justiciability
requirements that apply in the absence of a specific congres-
sional directive.” In particular, we are concerned here with
Goodrich’s standing. The Supreme Court’s “standing juris-
prudence contains two strands: Article III standing, which
enforces the Constitution’s case-or-controversy requirement,
and prudential standing, which embodies judicially self-
imposed limits on the exercise of federal jurisdiction.” Elk
Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 11 (2004)
(citations and internal quotation marks omitted). The three
“now-familiar” requirements for Article III standing are “in-
jury in fact, causation, and redressability.” Lance v. Coffman,
549 U.S. 437, 439 (2007) (per curiam) (citing Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).
“[P]rudential standing encompasses the general prohibition on
a litigant’s raising another person’s legal rights, the rule bar-
ring adjudication of generalized grievances more appropri-
ately addressed in the representative branches, and the
requirement that a plaintiff ’s complaint fall within the zone
of interests protected by the law invoked.” Newdow, 542 U.S.
at 12 (internal quotation marks omitted).

    [10] Goodrich clearly has standing to challenge the validity
of UAO 2003-11 because, assuming that Goodrich’s allega-
tions are correct and the EPA issued the Order ultra vires,
Goodrich has suffered concrete and particularized harm, see
Lujan, 504 U.S. at 560, and seeks to litigate its own rights, see
Newdow, 542 U.S. at 12. But, because of the limitation on the
timing of judicial review, § 9613(h), Goodrich must await
completion of the work required by UAO 2003-11 to bring its
individual challenge. As to Goodrich’s challenge to all other
UAOs, though, Goodrich plainly lacks standing. Even if the
EPA issued improper orders to other entities at other sites,
Goodrich suffered no concrete and particularized harm as a
result and, in any event, Goodrich lacks prudential standing to
litigate the rights of those third parties. In short, Goodrich’s
                RIALTO v. WEST COAST LOADING              11117
challenge amounts to nothing more than a substantive chal-
lenge to the legal validity of UAO 2003-11—for which judi-
cial review is available, just not now—along with a
substantive challenge to the legal validity of all other UAOs
issued against other parties—which Goodrich lacks standing
to bring.

   We next note that the nature of the relief sought by Good-
rich is very different from the nature of relief sought by the
plaintiffs in McNary. The plaintiffs in McNary sought relief
that would not, and could not, confer SAW status on them;
rather, they sought a fair hearing. By contrast, Goodrich here
seeks the very same objective that successful direct review of
UAO 2003-11 would produce: invalidation of the Order.
Indeed, Goodrich’s complaint seeks a declaration that the
EPA’s pattern and practice is unconstitutional and that UAO
2003-11 is unenforceable for that reason. Goodrich’s claim is
therefore similar to the claims in Ringer that the McNary
Court discussed. See McNary, 498 U.S. at 494-96. Like the
claims in Ringer, Goodrich’s claim here is, “at bottom,” id. at
495, nothing more than a request for direct review of the
validity of UAO 2003-11. See also Skagit, 80 F.3d at 385-87
(holding that the district court lacked jurisdiction over the
plaintiff ’s claim because it sought direct review of agency
action, not collateral review as in McNary).

   The Supreme Court’s decision in McNary was not meant to
oust normal administrative procedures and other prerequisites
to judicial review, except in certain exceptional circum-
stances. In McNary, the Court emphasized the importance of
the rights and benefits conferred by SAW status. See McNary,
498 U.S. at 490 (“We preface our analysis . . . with an identi-
fication [that] . . . it is undisputed that SAW status is an
important benefit for a previously undocumented alien.”); id.
at 491 (“Thus, the successful applicant for SAW status
acquires a measure of freedom to work and to live openly
without fear of deportation or arrest that is markedly different
from that of the unsuccessful applicant.”). Given that substan-
11118           RIALTO v. WEST COAST LOADING
tial liberty interest and the “well-settled presumption favoring
interpretations of statutes that allow judicial review of admin-
istrative action,” id. at 496, the Court concluded that Congress
could not have intended to isolate the aliens from seeking
judicial review of their valid constitutional claims.

   Here, we acknowledge the economic hardship that a PRP
faces in complying with a UAO. But an economic hardship is
different in kind from deprivation of a substantial liberty
interest. Furthermore, as we noted above, in Part A, a PRP’s
economic hardship is substantially mitigated by the provisions
authorizing full judicial review of an order either before or
after the PRP complies, coupled with the provisions authoriz-
ing judicial review of cost-recovery claims (like the ones
Goodrich brought here against the City, the Utility Authority,
and the Department of Defense) as soon as the PRP begins to
comply.

   [11] In short, the district court correctly held that it lacks
jurisdiction over this claim: Goodrich brings a substantive
challenge over which CERCLA grants meaningful judicial
review, just not at this time.

    2.    The EPA’s Discretionary Certification of
          Completion

   We next address Goodrich’s allegation that the EPA rou-
tinely delays issuing a certification of completion in order to
thwart judicial review. We need not decide whether that alle-
gation constitutes a collateral, procedural challenge, because
we hold that Goodrich’s claim is not ripe. As announced by
the Supreme Court in CSS, and echoed in our cases, Proyecto
San Pablo, 189 F.3d at 1138; Naranjo-Aguilera, 30 F.3d at
1113-14, even claims that are not barred by statute may be
barred by the ripeness doctrine. In particular, the “[p]laintiffs
must have taken ‘the affirmative steps that [they] could take
before the [agency] blocked [their] path.’ ” Proyecto San
                RIALTO v. WEST COAST LOADING              11119
Pablo, 189 F.3d at 1138 (last two alterations in original)
(quoting CSS, 509 U.S. at 59).

   [12] Here, Goodrich fears that, once it has completed the
work required by UAO 2003-11, the EPA will decline to cer-
tify completion. That claim is not ripe for adjudication
because the feared harm has not yet been realized. See Immi-
grant Assistance Project, 306 F.3d at 859 (“The ripeness
question is ‘whether the harm asserted has matured suffi-
ciently to warrant judicial intervention.’ ” (quoting Warth v.
Seldin, 422 U.S. 490, 499 n.10 (1975)). By Goodrich’s own
admission, it has not completed the work required by UAO
2003-11. That being so, it has not “taken the affirmative steps
that [it] could take before the [agency] blocked [its] path.”
Proyecto San Pablo, 189 F.3d at 1138 (internal quotation
marks omitted). We therefore conclude that Goodrich’s claim
is not ripe.

   We also observe that, when the claim does ripen, CERCLA
provides Goodrich with judicial review. As explained by the
Seventh Circuit in Employers Insurance of Wausau, 52 F.3d
at 662, once Goodrich believes that it has completed the work,
Goodrich has a claim under a standard reimbursement action
brought under § 9606(b)(2)(B) and can argue in that action
that the EPA’s refusal to certify completion is in error. Criti-
cally, § 9606(b)(2)(A) authorizes a PRP to petition the gov-
ernment for reimbursement “60 days after completion of the
required action“ (emphasis added), not 60 days after the EPA
certifies completion. The EPA’s certification is not a prerequi-
site to bringing suit. As explained by the Seventh Circuit:

    If the party ordered to clean up a contaminated site
    claims to have completed the work, he has a claim
    for reimbursement, the reimbursement provision
    being available to “any person who receives and
    complies with the terms of any” Superfund clean-up
    order. § 9606(b)(2)(A). If the EPA turns down the
    claim on the ground that the clean-up has not been
11120             RIALTO v. WEST COAST LOADING
       completed . . ., the party has a right to sue and the
       agency can defend by showing that the clean-up has
       not been completed and thus that a condition of
       maintaining such a suit has not been fulfilled. The
       district court will adjudicate this ground for dis-
       missal . . . .

Employers Ins. of Wausau, 52 F.3d at 662. As soon as Good-
rich believes that it has completed the UAO 2003-11 work, it
can petition the EPA for reimbursement and, if the EPA
refuses, bring an action in federal court. But it cannot now, or
then, seek judicial review of the EPA’s refusal to certify com-
pletion concerning other UAOs to which Goodrich has no
connection.

   [13] In summary, the district court correctly held that it
lacks jurisdiction over this aspect of the “pattern and practice”
claim.

  3.     Control and Manipulation of the Administrative
         Record

   Finally, we address Goodrich’s allegation that the EPA
“controls” and “manipulates” the record of decision that sup-
ports the issuance of a UAO, thus preventing meaningful judi-
cial review of the validity of the order. Goodrich correctly
observes that, at least before the EPA issues an order, there
is only a limited opportunity for a PRP to provide input into
the administrative record, which the agency maintains. 42
U.S.C. § 9613(k). Goodrich also correctly observes that judi-
cial review generally is limited to the administrative record.
Id. § 9613(j)(1); but see id. (allowing a court to consider “sup-
plemental materials” in some circumstances). Putting those
observations together, Goodrich complains that the evidenti-
ary basis for judicial review of the validity of a UAO is overly
restricted.11
  11
   We do not understand the complaint to allege that, for instance, the
EPA destroys evidence or alters documents in the administrative record.
                    RIALTO v. WEST COAST LOADING                        11121
   But a challenge to those statutory requirements is a facial
challenge to the statute itself, not a “pattern and practice”
claim. As noted above, the district court rejected, on the mer-
its, Goodrich’s facial challenge to the statute. Because Good-
rich did not appeal that order, we do not reach Goodrich’s
facial challenge.

  [14] In conclusion, we hold that the district court correctly
held that it lacks jurisdiction over this allegation and over
Goodrich’s entire “pattern and practice” claim.

  C.     Additional Precedents

   We are the first federal appellate court to address federal
court jurisdiction of a “pattern and practice” claim concerning
the EPA’s administration of UAOs. But our conclusion is
consistent with the views of at least two district court deci-
sions addressing very similar claims. See United States v.
Capital Tax Corp., No. 04-C-4138, 2007 WL 488084 (N.D.
Ill. Feb. 8, 2007) (unpublished); Raytheon Aircraft Co. v.
United States, 435 F. Supp. 2d 1136 (D. Kan. 2006).

   A third decision, in federal district court for the District of
Columbia, warrants additional explanation. In General Elec-
tric Co. v. Whitman, 257 F. Supp. 2d 8 (D.D.C. 2003)
(“General Electric I”), the plaintiff originally brought a facial
challenge to the constitutionality of CERCLA’s judicial
review provisions. The district court dismissed that claim
because of the jurisdictional bar in § 9613(h). Id. at 31. On
appeal, the D.C. Circuit held that a facial challenge was not
barred.12 Gen. Elec. Co. v. EPA, (“General Electric II”), 360

If Goodrich believes that the EPA has violated its due process rights in
such a manner concerning UAO 2003-11, it may so argue in any challenge
to the validity of that Order—subject, of course, to the timing of review
provision, § 9613(h). See also 42 U.S.C. § 9613(j)(4) (specifically con-
templating judicial review of “procedural errors” made by the agency).
   12
      A facial challenge to the statute itself is precisely the claim that Good-
rich’s initial complaint alleged here. The district court held that it had
11122              RIALTO v. WEST COAST LOADING
F.3d 188, 191 (D.C. Cir. 2004) (per curiam). The court “re-
mand[ed] the case to the district court to address the merits of
GE’s facial due process claim.” Id. at 194.

   On remand, the plaintiff argued that it had brought two
claims: a facial due process claim and a “pattern and practice”
claim. Gen. Elec. Co. v. Johnson, (“General Electric III”),
362 F. Supp. 2d 327, 333 (D.D.C. 2005). The district court
agreed with the plaintiff and held that the D.C. Circuit’s deci-
sion on statutory jurisdiction had encompassed both claims.
Id. at 333-37. The district court therefore held that it had juris-
diction over the “pattern and practice” claim—not because of
its independent analysis of the jurisdictional question, but
because of its interpretation of the D.C. Circuit’s decision in
General Electric II.

   Here, Goodrich urges us to conclude that we have jurisdic-
tion over its “pattern and practice” claim, but it does not urge
us to adopt General Electric III’s reading of General Electric
II. Indeed, Goodrich mentions General Electric II only in
passing and concedes in its opening brief that the D.C. Circuit
“did not expressly address General Electric’s pattern and
practice claim.” See also Raytheon, 435 F. Supp. 2d at 1154
(holding that the D.C. Circuit in General Electric II did not
address the plaintiff ’s “pattern and practice” claim).

   Of interest, the D.C. District Court recently ruled on the
merits of the “pattern and practice” claim. Gen. Elec. Co. v.
Jackson, 595 F. Supp. 2d 8 (D.D.C. 2009) (“General Electric
IV”). That court held that, “based on the extensive record
developed through years of discovery, the Court . . . con-
cludes that GE has not shown that EPA’s pattern and practice
of administering section 106 of CERCLA [42 U.S.C. § 9606]

jurisdiction over that claim (just as General Electric II held that it had
jurisdiction) and dismissed the claim on the merits. As we have noted,
Goodrich did not appeal that determination.
                RIALTO v. WEST COAST LOADING              11123
violates due process.” Id. at 39. Interestingly, that court held
that there was “evidence of isolated errors” in some instances.
Id. But,

    [e]rrors should be addressed by a PRP when they
    occur—either by not complying with a UAO and
    defending a subsequent enforcement proceeding or
    by complying with a UAO and seeking post-
    completion reimbursement. Those avenues remain
    available to PRPs under CERCLA as a more effec-
    tive means to address the occasional errors revealed
    by the record before this Court. To the extent that
    [Goodrich] continues to believe that EPA generally
    overuses or abuses UAOs, thereby overstepping its
    mandate, any broader remedy should be sought from
    Congress, not the courts.

Id. We agree.

  AFFIRMED.